                Case 1:18-cv-06319-DLC Document 67 Filed 10/12/18 Page 1 of 3

                            CURTIS, MALLET-PREVOST, COLT & MOSLE LLP
ALMATY          HOUSTON
ASHGABAT        LONDON
ASTANA          MEXICO CITY             ATTORNEYS AND COUNSELLORS AT LAW            TELEPHONE 212-696-6000
BEIJING         MILAN                                                               FACSIMILE 212-697-1559
BUENOS AIRES    MUSCAT                           101 PARK AVENUE                          WWW.CURTIS.COM
DUBAI           PARIS                    NEW YORK, NEW YORK 10178-0061
FRANKFURT       ROME
GENEVA          WASHINGTON, D.C.                                                        NICOLE M. MAZANITIS
                                                                                       TEL: 212-696-6111
                                                                                       FAX: 917-368-8821
                                                                                    E-MAIL: NMAZANITIS@CURTIS.COM



                                                            October 12, 2018

     VIA ECF

     Honorable Denise L. Cote
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl Street
     New York, New York 10007

                      Re: Belleau Technologies, LLC v. JoeAllenPro Ltd., et al.,
                          No. 18-CV-06319 (S.D.N.Y.)

     Dear Judge Cote:

                    We represent Belleau Technologies, LLC (“Belleau”), plaintiff in the
     above-referenced matter. As instructed by the Court (ECF No. 066), the parties have attempted
     to come to an agreement as to a case schedule. The parties have been unable to reach consensus.
     The parties’ main disagreement relates to when disclosures of asserted claims and infringement
     contentions and invalidity contentions would be due.

                     In accordance with the conference held on October 5, 2018, Belleau understood
     that the Court expected the parties to exchange disclosures of asserted claims and infringement
     contentions, and invalidity contentions, in January of 2019. See 10/05/18 Transcript, at 16:4-8
     (“Because there is a patent here, there are a whole layer of disclosures and contentions and
     cross-contentions that need to be fleshed out, and I expect that those would begin to be served on
     each other sometime in January, it’s my expectation.”).

                     Belleau further understood that the Court urged the parties to engage in settlement
     discussions, by Christmastime, in an effort to settle this case and avoid the expenses of litigation.
     Id. at 17:2-6; 17:18-20 (“I am also going to want you to talk about, counsel, a schedule for
     settlement discussions in a meaningfully way. I think that should happen sooner rather than
     later, because the litigation of this case on the merits is going to be expensive to the plaintiff,
     expensive to the defendants. . . . I think it’s not too early to think about that mediation happening
     before Christmastime and cutting through a lot of this, but you will give me your thoughts next
     week.”).




     33154373
                Case 1:18-cv-06319-DLC Document 67 Filed 10/12/18 Page 2 of 3
CURTIS, MALLET-PREVOST, COLT & MOSLE LLP                                           Honorable Denise L. Cote
    ATTORNEYS AND COUNSELLORS AT LAW
                                                    Page 2                                October 12, 2018

                    Belleau’s proposed schedule (Appendix A) reflects Belleau’s understanding of the
     Court’s instruction. Belleau has conveyed its understanding to defendants’ counsel.

                     In light of the parties’ disagreement, Belleau respectfully defers to the Court with
     respect to a case schedule. We appreciate the Court’s attention to this matter.


                                                             Respectfully,

                                                             /s/ Nicole M. Mazanitis

                                                             Nicole M. Mazanitis

     cc: Dariush Keyhani (via ECF)




     33154373
                Case 1:18-cv-06319-DLC Document 67 Filed 10/12/18 Page 3 of 3
CURTIS, MALLET-PREVOST, COLT & MOSLE LLP                                        Honorable Denise L. Cote
    ATTORNEYS AND COUNSELLORS AT LAW
                                                   Page 3                              October 12, 2018

                                Appendix A - Proposed Case Schedule
           Belleau Technologies, LLC v. JoeAllenPro Limited, et al., No. 18-cv-6319 (S.D.N.Y.)

                               Event                                        Deadline
  Defendants’ answer or responsive motion due                        Friday October 26, 2018
  Initial Disclosures                                               Friday November 9, 2018
  First set of requests for production/interrogatories            Tuesday November 20, 2018
  due
  Responses to first set of requests for                           Friday December 21, 2018
  production/interrogatories due
  Conference                                                   Friday January 11, 2019, 11:00 a.m.
  Disclosure of Asserted Claims and Infringement                     Friday January 11, 2019
  Contentions
  Invalidity Contentions                                             Friday January 25, 2019


  Amended pleadings; joining parties                                Friday February 15, 2019
  Complete claim construction document production,                  Friday February 22, 2019
  exchange preliminary claim construction and
  extrinsic evidence
  Joint Claim Terms Chart                                            Friday March 22, 2019
  Opening Claim Construction                                          Friday April 26, 2019
  Opposition to Claim Construction                                    Friday May 24, 2019
  Reply ISO Claim Construction                                         Friday June 7, 2019
  Fact Discovery completed                                  60 days after ruling on Claim Construction
  Opinion of counsel                                        30 days after ruling on Claim Construction
  Opening expert reports due                                  30 days after close of Fact Discovery
  Rebuttal reports due                                          30 days after opening reports due
  Expert Discovery completed                                    21 days after rebuttal reports due
  Dispositive Motion(s) (if any)                             30 days after close of Expert Discovery
  Oppositions to Dispositive Motion(s) (if any)                  30 days after opening briefs due
  Replies in Support of Dispositive Motion(s) (if any)          14 days after opposition briefs due
  Pretrial Conference                                                           ---
  Trial                                                                         ---




     33154373
